

 
EXHIBIT 10.4


SUBSCRIPTION AGREEMENT
 
THIS SUBSCRIPTION AGREEMENT (the "Agreement") is by and between BioBalance LLC,
a Delaware limited liability company (the "Company"), and Yitz Grossman, the
purchaser signatory hereto ("Subscriber"), who is subscribing hereby for the
membership interests of the Company set forth on the signature page hereto (the
"Membership Interests"), pursuant to that certain Settlement Agreement, of even
date herewith (the “Settlement Agreement”), among Emerald Asset Management,
Inc., a Delaware corporation, Yitz Grossman, an individual, New York Health
Care, Inc., a New York corporation, and The BioBalance Corporation, a Delaware
corporation, subject to the terms and conditions set forth herein.


In consideration of the representations, warranties and covenants made herein,
which are deemed adequate and sufficient consideration in all respects, the
undersigned Subscriber and the Company agree as follows:


1. Subscription. The Subscriber hereby subscribes for the Membership Interests
for the consideration set forth in the Settlement Agreement.


2. Representations and Warranties of Subscriber. The Subscriber hereby
represents and warrants to the Company that:


(a) Subscriber is aware that investment in the Company involves a high degree of
risk and should not be made unless the Subscriber is prepared to, and can afford
to, lose its entire investment;


(b) Subscriber (i) has sufficient knowledge, sophistication and experience in
business and finance to capably evaluate information concerning an investment in
the Company, (ii) has had an opportunity to ask detailed questions and receive
satisfactory answers from representatives of the Company, (iii) has had adequate
opportunity to request and review any and all documents and other information
relevant to Subscriber's consideration of investment in the Company, (iv) has
obtained from the Company sufficient information, in Subscriber's sole
determination, to fully evaluate the merits and risks of an investment in the
Company, (v) has independently considered and discussed such prospective
investment with the Subscriber’s business, legal, tax and financial advisers as
to the suitability of such investment with respect to the Subscriber’s
particular financial situation, and (vi) on the basis of the foregoing, the
Subscriber has determined that investment in the Membership Interests is a
suitable investment;


(c) The Subscriber acknowledges that (i) on prior notice to Subscriber, the
Company may make additional offerings of Membership Interests in the future
which may cause the Subscriber and other members of the Company to experience
dilution of their respective percentage ownership of the Company, and any such
Membership Interests subsequently offered may have rights, preferences or
privileges senior to those of the Subscriber, (ii) on prior notice to
Subscriber, the Company may determine that it is necessary to incur indebtedness
to finance its operations, which could restrict the Company's operations, and
(iii) there can be no assurance that any required additional equity or debt
financing will be available on terms favorable to the Company, if at all;


(d) The Subscriber acknowledges that neither the U.S. Securities and Exchange
Commission (the "SEC") nor any state securities commission has approved the
Membership Interests offered or passed upon or endorsed the merits of this
offering; the Subscriber understands and agrees that the Membership Interests
have not been registered (i) under the Securities Act of 1933, as amended (the
"Securities Act"), with the SEC in reliance upon the exemption from such
registration requirements afforded by Rule 701, or by Section 4(2) and Rule 506,
of the Securities Act, or (ii) with any state securities commission. Subscriber
understands that Subscriber is subject to further restrictions imposed pursuant
to the terms of the Company’s operating agreement (the “Operating Agreement”),
which the Subscriber will be required to execute as a condition to the sale of
Membership Interests. The Subscriber acknowledges that the Company has no
obligation to cause the registration of the Membership Interests;


(e) The Subscriber acknowledges that, in addition to the terms of the Operating
Agreement, unless and until the Membership Interests are registered, there are
substantial restrictions on the transferability of the Membership Interests;
that the Subscriber must bear the economic risk of an investment in the
Membership Interests, in each case because the Membership Interests have not
been registered under the Securities Act or under the securities laws of certain
states and, therefore, cannot be sold, transferred, assigned, hypothecated,
pledged, or otherwise disposed of unless they are registered under the
Securities Act and under the applicable securities laws of such states, or an
exemption from such registration is available, and Subscriber further
understands it has no right to require that the Membership Interests be
registered under the Securities Act;
 

--------------------------------------------------------------------------------


 
(f) The Membership Interests for which the Subscriber hereby subscribes are
being acquired solely for its own account and for investment only; the
Membership Interests are not being purchased with a view to or for the resale,
distribution, subdivision or fractionalization thereof and the Subscriber has no
plans to enter into any contract, undertaking, agreement or arrangement for any
such purpose;


(g) The Subscriber acknowledges that the Membership Interests, if certificated,
will bear a restrictive legend prohibiting transfers thereof except in
compliance with the Securities Act, other applicable state securities laws and
the Operating Agreement and will not be transferred of record except in
compliance therewith or exemption therefrom;


(h) Subscriber represents to the Company that Subscriber is an “accredited
investor” as defined in Rule 501 under the Securities Act.  


(i) The Subscriber’s address set forth on the signature page of this
Subscription Agreement is the Subscriber's true and correct residence address;
and


(j) The foregoing representations and warranties are true and accurate as of the
date hereof, shall be true and accurate as of the date of the acceptance hereof
by the Company and shall survive thereafter. If such representations and
warranties shall not be true and accurate in any respect, the Subscriber will,
prior to such acceptance by the Company, give written notice of such fact to the
Company specifying which representations and warranties are not true and
accurate and the reasons therefor.


3. Indemnification. The Subscriber acknowledges that it understands the meaning
and legal consequences of the terms, conditions, representations and warranties
contained herein and that the Company is expressly relying upon the foregoing,
and the Subscriber hereby agrees to indemnify and hold harmless the Company and
any and all of its officers, employees, registered representatives, directors,
or control persons of any such entity who was or is a party or is threatened to
be made a party to any threatened, pending or completed action, suit or
proceeding, whether civil, criminal, administrative or investigative, by reason
of or arising from any actual or alleged misrepresentation or misstatement of
facts or omission to represent or state facts made by the Subscriber to the
Company concerning, without limitation, Subscriber, Subscriber's status as
represented hereunder or Subscriber’s financial position in connection with the
offering or sale of the Membership Interests, against losses, liabilities,
claims, damages and expenses for which the Company or any of its officers,
employees, registered representatives, directors, or control persons of any such
entity have not otherwise been reimbursed (including attorneys’ fees, judgments,
fines and amounts paid in settlement) as actually and reasonably incurred by
such person or entity in connection with such action, suit, or proceeding. The
indemnity provided hereunder shall extend to any and all loss, liability, claim,
damage and expense whatsoever (including, but not limited to, any and all
expenses whatsoever reasonably incurred in investigating, preparing or defending
against any litigation commenced or threatened or any claim whatsoever, and any
and all reasonable attorneys’ fees, charges and disbursements in connection
therewith) arising out of or based upon any false representation or warranty or
breach or failure by the Subscriber to comply with any covenant or agreement
made by the Subscriber herein or in any other document furnished by the
Subscriber to any of the foregoing in connection with this Subscription
Agreement.


4. Conditions.


(a) Subscriber's ownership interest in the Company shall be governed solely in
accordance with the Delaware Limited Liability Company Law, and the Operating
Agreement, each as currently in effect and as may be amended from time to time.


(b) Except as provided in this Subscription Agreement and the Operating
Agreement, the Subscriber agrees not to transfer or assign this Subscription
Agreement, or any interest herein or in the Company, and further agrees that the
assignment and transferability of the Membership Interests acquired pursuant
hereto shall be allowed only in accordance the Operating Agreement and
applicable law.
 
5. Miscellaneous.


(a) All notices or other communications given or made hereunder shall be in
writing and shall be delivered or mailed by first class mail or similar delivery
service to the Subscriber at its address set forth below and to the Company at
its address written above.
 
2

--------------------------------------------------------------------------------


 
(b)  The validity, performance, construction and effect of this Agreement shall
be governed by the substantive laws of the State of New York, without regard to
the provisions for choice of law thereunder, except to the extent that the
internal limited liability laws of the State of Delaware apply. The parties
(i) agree that any legal suit, action or proceeding arising out of or relating
to this Agreement shall be instituted exclusively in a State or Federal Court in
the City of New York, County of New York, (ii) waive any objection which they
may have now or hereafter to the laying of the venue of any such suit, action or
proceeding, and (iii) irrevocably submit to the jurisdiction of any such court
in any such suit, action, or proceeding.


(c) This Subscription Agreement, together with the other agreements and
documents referenced herein, constitutes the entire agreement between the
parties hereto with respect to the subject matter hereof and may be amended only
by a writing executed by all parties.


(d) If the Subscriber consists of one or more persons or entities, each of the
obligations of Subscriber hereunder shall be joint and several.


(e) This Subscription Agreement may be severable and the invalidity or
illegality of any portion hereof shall not affect the validity or legality of
the remainder hereof.


(f) This Subscription Agreement may be executed in one or more counterparts,
each of with together shall constitute one and the same original instrument.


(g) This Subscription Agreement, including without limitation the
representations, warranties, acknowledgements, undertakings and indemnities
given by Subscriber, shall survive the Closing.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]


3

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Subscriber has executed this Subscription Agreement as
of the 12th day of August, 2008, to be effective as of July 25, 2008.


Membership Interests:
             
SUBSCRIBER:
             
Print exact legal name:
             
Yitz Grossman
 
__________________________
     
Social Security Number(s) or other
Taxpayer Identification Number
         
Signature:
     
__________________________
 
If Subscriber is more than one natural person with joint ownership interests
(e.g., joint rights of survivorship) please provide below the legal name and
taxpayer ID numbers for all such persons:
         
Address:
 
___________________________________
 

 
Subscription Accepted and Agreed as of this 12th day of August 2008:


BIOBALANCE LLC
   
By:
/s/Murry Englard
Name:
Murry Englard
Title:
Chief Executive Officer



4

--------------------------------------------------------------------------------

